In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-20-00010-CV


                         IN THE INTEREST OF A.B., A CHILD

                           On Appeal from the 108th District Court
                                    Potter County, Texas
          Trial Court No. 93,211-E-FM, Honorable Douglas R. Woodburn, Presiding

                                    February 6, 2020

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER, and DOSS, JJ.

      Appellant, C.W., appearing pro se, has filed a notice of appeal attempting to appeal

the termination of her parental rights, which allegedly occurred on December 3, 2019.

Appearing that “no final judgment or appealable order” had been entered by the trial court,

we directed C.W., by letter dated January 10, 2020, to show how this Court had

jurisdiction over the appeal. The deadline to comply with this directive was January 21,

2020. To date, C.W. has not responded to the Court’s directive or otherwise

communicated with the Court. Moreover, on January 30, 2020, the district clerk certified

that “the trial court has not entered an order of termination and no final order has been

entered in cause number 93211-E-FM styled IN THE INTEREST OF [A.B.], A MINOR
CHILD.” There being no final appealable order terminating parental rights, we dismiss

the appeal for want of jurisdiction. TEX. R. APP. P. 42.3(a).



                                                                Per Curiam




                                             2